Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 10-12 are pending and examined.
Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).
Objections
Claims 11-12 are objected to for reciting “and the complement thereof” or “and the complements thereof” because the first (or second) primer pair cannot comprise both SEQ ID NO: 29 (or SEQ ID NO: 30) and its complement. It is suggested that “and the complement thereof” and “and the complements thereof” be replaced with ---or the complement thereof” and ---or the complements thereof---, for clarification.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring nucleic acid sequences without significantly more. The 

Search result below shows SEQ ID NO: 34 is a genomic DNA derived from corn ID. ASQ83138
ASQ83138
ID   ASQ83138 standard; DNA; 2987 BP.
DT   18-SEP-2008  (first entry)
DE   Corn genomic DNA transgene/flanking insertion region SEQ:22.
OS   Zea mays.
CC PN   US2008176235-A1.
CC PF   12-NOV-2007; 2007US-00938326.
PR   29-SEP-2004; 2004US-0614225P.
PR   28-SEP-2005; 2005US-00237222.
CC PI   Bing JW,  Cressman RF,  Gupta M,  Hakimi SM,  Hondred D,  Krone TL;

CC PI   Olson PD,  Sanders CD,  Wang J,  Zhang J,  Zhong G;
CC PS   Claim 1; SEQ ID NO 22; 49pp; English.
SQ   Sequence 2987 BP; 843 A; 743 C; 588 G; 813 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 19;  DB 30;  Length 2987;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCCGAAGCTTCGGTCCGG 19
              |||||||||||||||||||
Db        831 GGCCGAAGCTTCGGTCCGG 849

The above 101 rejection can be obviated by amending the claims to include limitations that are markedly different from the judicial exception or elements such  as junction sequences of SEQ ID NO: 31 or 35 or detectable fluorescent labels attached to oligonucleotides.  

Claim Rejections - 35 USC § 112, Scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting the presence or absence of corn event DP-004114-3 in a corn plant using the primer pairs of SEQ ID NO: 29-30 or SEQ ID NO: 33-34, does not reasonably provide enablement for the use of a single primer pair or both primer pairs to determine the zygosity of a corn plant for the DP-004114-3 event.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims.
 The claims are broadly drawn to a  method of determining zygosity of DNA of a corn plant comprising corn event DP-004114-3 in a biological sample by contacting said sample with a primer pair selected from the group consisting of SEQ ID NOs: 29, 30, or from SEQ ID NOs: 33 and 34, such that (1) when used in a nucleic acid amplification reaction comprising corn event DP-004114-3 DNA, produces a first amplicon that is diagnostic for corn event DP-004114-3, and (2) when used in a nucleic acid amplification reaction comprising corn genomic DNA other than DP-004114-3 DNA, produces a second amplicon that is diagnostic for corn genomic DNA other than DP-004114-3 DNA; (b) performing a nucleic acid amplification reaction; and (c) detecting the amplicons so produced, wherein detection of presence of both amplicons indicates that said sample is heterozygous for corn event DP-004114-3 DNA, wherein detection 
The specification provides guidance for PCR identification and detection system for the corn event DP-004114-3 and the use of primer pairs SEQ ID NO: 29-30 , and SEQ ID NO: 33-34. Each pair produces an amplicon (SEQ ID NO: 32 and 35) diagnostic for the event DP-004114. The specification teaches that the event-specific system for corn event DP-004114-3 was designated at the 5’ junction between the DP-004114-3 insert and maize genomic region. The specification also teaches that SEQ ID NO: 29 is the forward primer located within maize genomic region, SEQ ID NO: 30 is the reverse primer located within the inserted DNA, and SEQ ID NO: 31 as the probe that spans between the insert DP-004114-3 and the genomic DNA (Examples 7 and 8). 
The specification does not provide a single working example that shows a single primer sequence (SEQ ID NO: 29, 30, 33 or 34) can be used to detect the homozygosity or heterozygosity of the corn event DP-004114-3 in a corn plant. The specification teaches that a DNA molecule diagnostic for the event DP-004114-3 comprises a junction sequence of DP-004114-3 that spans the junction between T-DNA inserted into the genome and the DNA from the flanking the insert of the corn cell. Therefore, in order to determine the homozygosity or heterozygosity of the plant, the use of both primer pairs SEQ ID NO: 29-30 and 32 or SEQ ID NO: 33-35 are required because a single primer may only amplify DNA from the event DP-004114-3 and will not amplify DNA molecule from a non- DP-004114-3. 
The state of the art is that multiple primer sequences are required in order to determine zygosity of a DNA of a corn plant comprising an event. For example, 
Given the breadth of the claims, the limited guidance provided in the specification, the limited working example, and the state of the prior art, the specification is not enabling the broad scope of the claims. 

In Genentech Inc. v. Novo Nordisk AIS (42 USPQ2d 1001 at p. 1005) The CAFC stated "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not workable...While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention...[W]hen there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required .... ". See also, In re Fischer, 166 USPQ 19 24 (CCPA 1970) where the court required that the scope of the claims must bear a reasonable correlation with the scope of the enablement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,725,772 in view of Anderson et al (US 8, 062,840 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant application and the patent are drawn primer pairs comprising DNA molecule for detecting the presence of a DNA corresponding to the DP-004114-3 event in a corn plant.
Instant claims 11-12 are drawn to a primer pair comprising SEQ ID NO: 29-30, 33-34, or the complements thereof that function together to produce amplicon that is diagnostic for the event DP-004114-3; and a kit comprising said primer pair sequences. The patent claim is drawn to an amplicon comprising SEQ ID NO: 32 (produced when a sample is contacted with the primer pair of SEQ ID NO: 29-30 as shown in Example 7 of instant application) or 35 (produced when a sample is contacted with the primer pair of SEQ ID NO: 33-34 as shown in Example 8 of the instant application). The kit of the instant claim 12 is to deliver the primer sequences of  SEQ ID NO: 29-28 or SEQ ID NO:33-34. However, the use of a kit to deliver a primer pair is known in the prior art as evidence by Anderson et al. Anderson et al teach a kit comprising a pair of DNA molecules for detection of the presence of DNA molecule for a corn event in corn plants. Therefore, the claims of the instant application are obvious over the issued patent claim. 


Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,407,688 in view of Bing et al (US 7,696,341 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application and issued patent are drawn to a primer pair comprising SEQ ID NO: 29 and 30 or the complements thereof, or SEQ NO: 33-34 or the complements thereof, and a kit comprising said primer pair. 
The only difference between the instant claims and the claims of the issued patent is that in the issued patent claim, the primer pair is attached to a detectable label or reporter molecule. However, an oligonucleotide attached to a detectable label or a reporter molecule for identifying corn event is known in the prior art as evidenced by Bing et al (US 7,696,341 B2). Therefore, the claims of the instant application are obvious over the claims of the issued patent.


Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,790,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the application and issued patent are drawn to a method of determining zygosity of a corn plant comprising the DP-004114-0 event by contacting a sample with specific primer pair from the same DNA region of  the DP-004114-0 event. The instant claim 10 uses primer pair comprising SEQ ID NO: 29 and 30 or the complements thereof, or SEQ NO: 33-34 or the complements thereof. The patented claims use primer . 
Remarks
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662